Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 8/2/2022, has been entered. 
Claims 1-9 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "The display device according to claim 2" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sony Corp (JP11305689A, publication date 1999-11-05; provided on IDS received 2/15/2021 including English translation), hereafter referred to as Sony.

As to claim 1, Sony discloses a display unit (figs 1-10; [0010]) comprising:
a case having an opening (fig 10, case 24 with the opening; [0014]);
a circuit board (fig 10, circuit board 25; [0014]) disposed in the case (24);
light emitting elements (LEDs 26, 27, 28; [0014]) mounted on the circuit board (25); and 
a reflection suppressing member (member 10 including elements 11 and 12; [0021]) comprising
	a base end portion (see annotated fig 10 below) that covers the opening of the case (24), and 
	a first extended portion (see annotated fig 10 below) arranged at an end of the base end portion proximate the case (24),
wherein the first extended portion (see annotated fig 10 below) extends more outward than an outer surface of the case (24). 

    PNG
    media_image1.png
    578
    661
    media_image1.png
    Greyscale

As to claim 2, Sony discloses the display unit according to claim 1 (paragraphs above),
wherein the reflection suppressing member (10) comprises a second extended portion (see annotated figure 10 above), and 
the first and second extended portion are disposed on two sides of the base end portion that are opposite to each other and the first and second extended portions are different from one another in position in a thickness direction of the base end portion (see annotated figure 10 above that shows the first and second extended portions on two opposite sides of the base end portion and the first and second extended portions are different from one another in position in a thickness direction of the base end portion). 

As to claim 3, Sony discloses a display device ([0020]) comprising the display unit according to claim 1 (paragraphs above). 

As to claim 4, Sony discloses a display device ([0020]) comprising:
the display unit according to claim 1 (paragraphs above), 
wherein the display unit is arranged such that at least a portion of the first extended portion is located vertically above or vertically below the base end portion (fig 10 shows wherein at least the upper portion of the extending portion 14 is above the base end portion). 

As to claim 5, Sony discloses a display device ([0020]) comprising:
a plurality of the display units according to claim 2 in combination (figure 8-10 shows the plurality of the units with cases 24 and wiring boards 25), 
wherein a pair of display units (fig 10 shows two display units comprising cases 24 and circuit boards 25), among the plurality of display units, that are adjacent to each other are arranged such that the first extended portion included in one of the pair of display units faces (see annotated figure 10 above wherein the first extended portion includes the portion 11 and 13), in the thickness direction of the base end portion, the second extended portion included in another one of the pair of display units (see annotated figure 10 above wherein the second extended portion includes the portion 12). 

As to claim 6, Sony discloses the display device according to claim 5 (paragraphs above),
wherein the first extended portion included in the one of the pair of display units faces, in the thickness direction of the base end portion, the second extended portion include in the another one of the pair of display units with a gap therebetween (fig 10, gap between first extended portion including elements 11 and 13; and second extended portion including element 12). 

As to claim 7, Sony discloses a display device ([0020]) comprising the display unit according to claim 2 (paragraphs above).

As to claim 8, Sony discloses a display device ([0020]) comprising:
the display unit according to claim 2 (paragraphs above),
wherein the display unit is arranged such that at least a portion of each extended portion is located vertically above or vertically below the base end portion (fig 10 shows at least a portion of extending portion is above or below at least a portion of the base end portion). 

As to claim 9, Sony discloses the display device according to claim 2 (paragraphs above),
wherein the extended portions extend in a direction parallel to a display surface of the display unit (fig 10, extended portions 11, 12, 13 extend in a direction parallel to the display surface). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2017/0090230A1

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        8/10/2022